Cornish, J.,
concurring.
I have hesitated to hold that a hoard’s action, in accordance with the expressed wish of a majority of the people, is void. If, however, we assume it to be the board’s prerogative and duty to exercise its own judgment, and not the judgment of others, in selecting the site, I do not see how we can hold otherwise. The words spread upon the record, “We deem it unwise to take up the question of a change of site,” appear to show an abdication of this duty.
The petition is jurisdictional. - The signatures required were conditioned upon location. A petition to a superior power, which, to be effective, must deprive the superior of free action in the exercise of the power invoked, is to that extent (if only to that extent) a demand or dictation, and not a petition. What would we say of a petition in court which (if we can indulge the supposition) can he treated as a petition only upon con*109dition that the judge forego his judicial powers? Would the fact that the required condition and the judge’s judgment might coincide, alter the situation? Supplications and directions are distinct things. I think such a petition does not really invoke the powers of the superior body as a matter of law, and would probably lead to a reliquishing of its powers in practice.